NO. 12-19-00216-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 LARRY COLEMAN HICKS,                              §       APPEAL FROM THE 114TH
 APPELLANT

 V.                                                §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §       SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       On June 3, 2019, Larry Coleman Hicks, acting pro se, filed a notice of appeal regarding
trial court cause number 4-95-481. However, Appellant previously appealed from this cause
number and, on April 10, 2019, we informed Appellant that this Court lacks jurisdiction over that
cause number and any further attempts to file an appeal in such cause number would be deemed
an abuse of the judicial process. See Hicks v. State, No. 12-19-00106-CR, 2019 WL 1760115, at
*2 (Tex. App.—Tyler Apr. 10, 2019, no pet.) (mem. op., not designated for publication). Pursuant
to our inherent power to control this Court’s docket, we directed Appellant to refrain from filing
additional appeals from trial court cause number 4-95-481. See id.
       Because Appellant ignored this Court’s directive in our April 10, 2019, opinion, we
conclude that Appellant engaged in dilatory and bad-faith abuse of the judicial process by once
again appealing from trial court cause number 4-95-481. See Brager v. State, No. 0365-03, 2004
WL 3093237, at *3 (Tex. Crim. App. Oct. 13, 2004) (en banc) (not designated for publication).
Due to this abuse, under our inherent power to sanction, this Court will not accept or file any future
appeals pertaining to trial court cause number 4-95-481. See id., at *2; see also McDonald v. State,
401 S.W.3d 360, 362 (Tex. App.—Amarillo 2013, pet. ref’d); Meyer v. State, 310 S.W.3d 24, 26
(Tex. App.—Texarkana 2010, no pet.) (concluding appellant engaged in abuse of the judicial
process and refusing to permit appellant to “attempt to further manipulate the appellate system”).
This appeal is dismissed for abuse of the judicial process. See Johnson v. State, 166 S.W.3d 372,
373 (Tex. App.—Waco 2005, no pet.) (dismissing criminal appeal for abuse of judicial process).
Opinion delivered June 5, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JUNE 5, 2019


                                         NO. 12-19-00216-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                           of Smith County, Texas (Tr.Ct.No. 4-95-481)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for abuse of the
judicial process.
                       It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for abuse of the judicial process; and that this
decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.